12/11/2019
APPLICATION GRANTED: The settlement conference in this
matter currently scheduled for Wednesday, December 18, 2019 at
10:00 a.m. is rescheduled to Friday, February 7, 2020 at 10:00 a.m. in
Courtroom 17-D, United States Courthouse, 500 Pearl Street, New
York, New York. Parties must attend in-person with their counsel.
Corporate parties must send the person with decision making
authority to settle the matter to the conference. The parties are
instructed to complete the Settlement Conference Summary Report
and prepare pre-conference submissions in accordance with Judge
Parker’s Individual Rules of Practice. Pre-conference submissions
must be received by the Court no later than January 31, 2020 by 5:00
p.m.




                                                      12/11/2020
